 



Exhibit 10.1
FIRST ADDENDUM TO ELEVENTH AMENDMENT AND RESTATEMENT OF NOTE
     This FIRST ADDENDUM TO ELEVENTH AMENDMENT AND RESTATEMENT OF NOTE (this
“Addendum”) in the original principal sum of $10,000,000.00 dated June 15, 2006,
and any and all renewals, amendments, modifications, reductions and extensions
thereof and substitutions therefor (collectively the “Note”) between
BANCINSURANCE CORPORATION, an Ohio corporation, having an office at 250 East
Broad Street, Columbus, Ohio 43215, as maker (“Borrower”), and FIFTH THIRD BANK,
an Ohio banking corporation, having an office at 21 East State Street, Columbus,
Ohio 43215 as payee (“Lender”), is made and entered into to be effective
September 27, 2007. This Addendum was issued, not as a payment toward, but as a
continuation of the obligations of Borrower to Lender pursuant to the Note. The
Note amended and restated that certain note dated January 25, 1993 as modified
by the First Amendment and Restatement dated November 5, 1993; as modified by
the Second Amendment and Restatement dated October 19, 1994; as modified by the
Third Amendment and Restatement dated July 19, 1995; as modified by the Fourth
Amendment and Restatement dated June 4, 1996; as modified by the Fifth Amendment
and Restatement dated July 17, 1997; as modified by the Sixth Amendment and
Restatement dated September 1, 1998; as modified by the Seventh Amendment and
Restatement dated November 24, 1999; as modified by the Eighth Amendment and
Restatement dated December 11, 2000; as modified by the Ninth Amendment and
Restatement dated July 1, 2002; as modified by the Tenth Amendment and
Restatement dated October 20, 2003; and as modified by the Eleventh Amendment
and Restatement dated June 15, 2006.
     A. The Stated Maturity Date of the Note is changed from June 30, 2009 to
June 30, 2010.
     This Addendum shall only modify the Note to the extent provided herein, all
other provisions thereof remaining unchanged and in full force and effect.
     This Addendum shall be governed by and construed in accordance with the
laws of the State of Ohio.
     Capitalized terms used but not defined herein shall have the meaning given
to such terms in the Note.
     The undersigned authorizes any attorney at law to appear in any Court of
Record in the State of Ohio or in any other state or territory of the United
States of America after the indebtedness evidenced by the Note becomes due,
whether by acceleration or otherwise, to waive the issuing and service of
process, and to confess judgment against Borrower in favor of Lender for the
amount then appearing due together with costs of suit, and thereupon to waive
all errors and all rights of appeal

1



--------------------------------------------------------------------------------



 



and stays of execution. The foregoing warrant of attorney shall survive any
judgment, and if any such judgment be vacated for any reason the warrant of
attorney nevertheless may thereafter be used to obtain an additional judgment or
judgments against Borrower.
     BORROWER ACKNOWLEDGES THAT, AS TO ANY AND ALL DISPUTES THAT MAY ARISE
BETWEEN BORROWER AND LENDER, THE COMMERCIAL NATURE OF THE TRANSACTION OUT OF
WHICH THIS NOTE ARISES MAKES ANY SUCH DISPUTE UNSUITABLE FOR TRIAL BY JURY.
ACCORDINGLY, BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY AND LENDER BY
ACCEPTING THE NOTE ALSO WAIVES ANY RIGHT TO TRIAL BY JURY AS TO ANY AND ALL
DISPUTES THAT MAY ARISE RELATING TO THIS NOTE OR TO ANY OF THE INSTRUMENTS OR
DOCUMENTS EXECUTED IN CONNECTION HEREWITH.

                  BANCINSURANCE CORPORATION,         an Ohio corporation    
 
           
 
  By:   /s/Matthew C. Nolan    
 
     
 
        Name: Matthew C. Nolan         Title: Chief Financial Officer, Treasurer
and Secretary    
 
                FIFTH THIRD BANK, an Ohio banking association    
 
           
 
  By:   /s/William J. Whitley    
 
     
 
        Name: William J. Whitley         Title: Vice President    

THIS ADDENDUM SHOULD BE FIRMLY AFFIXED TO THE NOTE

2